Exhibit 10.20

 

October 6, 2003

 

Jack M. Zackin

Sills Cummis Radin Tischman Epstein & Gross

One Riverfront Plaza

Newark, NJ 07102

 

 

Re:          Global Offer for CD World

 

Dear Jack:

 

This letter (this “Letter Agreement”) is submitted to you in your capacity as
counsel for CD World, as debtor in possession (the “Debtor”) in a chapter 11
case (the “Case”), pending before the United States Bankruptcy Court for the
District of New Jersey (the “Court”).

 

On behalf of Trans World Entertainment Corporation (“TWEC”) (or one of its
subsidiaries), this letter constitutes an offer to dispose of certain assets,
conduct certain sales and assume specified liabilities of the Debtor on and
subject to the terms and conditions set forth below (including all exhibits and
other attachments to this Letter Agreement, which are incorporated herein by
reference).

 

1.             (a)           Guaranteed Amount.  TWEC will guarantee that the
Debtor will receive the sum of $1.8 million as consideration for the disposition
of the Assets (hereinafter defined), exclusive of those costs and expenses to be
borne by the Debtor, as specified in this Letter Agreement (the “Guaranteed
Amount”); provided, however, that the Cost Value (hereinafter defined) of the
Debtor’s inventory to be sold in accordance with this Letter Agreement shall be
no less than $5.4 million.  In the event that the Cost Value of the Inventory
(hereinafter defined) is less than $5.4 million, then the Guaranteed Amount will
be reduced in an amount equal to one-third of the difference between the Cost
Value of the Inventory and $5.4 million.  “Cost Value” shall mean, with respect
to inventory (the “Inventory”) physically located at the Debtor’s retail stores
set forth on Exhibit A attached hereto (the “Stores”) or the Debtors
distribution center that is salable in the ordinary course, the cost previously
represented to TWEC by Debtor in the cost file submitted by item, except for
damaged, defective, display, or rental Inventory where TWEC shall mutually agree
upon Cost Value.  Prior to the date on which the transactions contemplated
hereby are consummated (the “Closing Date”), a physical inventory (the “Physical
Inventory”) shall be taken by an independent inventory service jointly
designated by the Debtor and TWEC, and the costs of the Physical Inventory shall
be paid equally by the Debtor and TWEC; provided, however, that in no event
shall Debtor be required to pay in excess of $7,500 in respect of the Physical
Inventory.  If, in the course of taking the Physical Inventory, any items of
Inventory are determined to be non-saleable, such items will be assigned no Cost
Value for purposes of calculating the aggregate dollar value of the Inventory. 
In addition, to the extent that Debtor and TWEC

 

--------------------------------------------------------------------------------


 

are unable to agree on a Cost Value for damaged, defective, display, or rental
Inventory, the Cost Value of such shall be zero.  To the extent that the Debtor,
with the prior Agreement of TWEC, receives additional Inventory on or before ten
days after the Closing Date, such additional Inventory shall be valued in the
same manner as the Inventory that was in the Debtor’s possession as of the
Closing Date.

 

In addition, TWEC shall post an irrevocable letter of credit in the face amount
equal to $139,900.00.  In the event that TWEC does not pay amounts due under a
Lease as specified herein, Debtor shall be entitled to draw upon such letter of
credit to satisfy Debtor’s obligations under such Lease.  Upon payment by TWEC
of all amounts due under the Leases as provided herein, Debtor shall cooperate
with TWEC in order to terminate the letter of credit required to be posted under
this paragraph.

 

(b)           Payment of the Guaranteed Amount.  No later than two (2) business
days following the Closing Date, TWEC shall (i) pay 75% of the Guaranteed Amount
in cash and (ii) deliver to Debtor an irrevocable standby letter of credit in
the original face amount of 25% of the Guaranteed Amount.  Subject to the
adjustments of the Guaranteed Amount described in paragraph 1(a) above, TWEC
shall pay the unpaid and undisputed balance of the Guaranteed Amount in cash to
Debtor no later than ten (10) business days following the reconciliation by TWEC
and Debtor of the Inventory Taking.  Upon payment of the Guaranteed Amount,
Debtor shall cooperate with TWEC in order to terminate the letter of credit
required to be posted under this paragraph.  To the extent that the amount paid
pursuant to clause (i) above is in excess of the Guaranteed Amount (after
adjustment as described herein), Debtor shall pay to TWEC such excess within two
(2) business days following the reconciliation by Debtor and TWEC of the
Inventory Taking.

 

2.             TWEC Return.  From and after the Closing Date, TWEC shall be
entitled to all proceeds (the “Proceeds”) of the sale of the Assets.

 

3.             (a)           Assets .  The assets to be disposed of by TWEC
shall consist of all of the Debtor’s right, title and interest in and to the
assets set forth below (collectively, the “Assets”), which shall be conveyed by
TWEC to third parties or affiliated designees free and clear of all liens,
claims and encumbrances (except specifically assumed liabilities):

 

i.              The Inventory, signage, supplies, parts, machinery, equipment,
vehicles and goods located at any of the Stores, the Debtor’s headquarters
office and its warehouses (including any third-party warehouses that the Debtor
leases or rents), as well as in transit thereto or therefrom;

 

ii.             The leases for the Stores (the “Leases”), including, without
limitation, any deposits or other security given or made in respect of the
Leases, which shall be assumed and assigned or rejected at the direction of TWEC
pursuant to section 365 of the Bankruptcy Code in accordance with paragraph 4
hereof.  Any amounts received by the Debtor as consideration for the assignment
of any Leases assigned after

 

2

--------------------------------------------------------------------------------


 

the date hereof and without the involvement of TWEC (in each case net of
expenses incurred in connection with such Lease assignment) shall be credited
against the Guaranteed Amount;

 

iii.            All furniture, store fixtures and improvements located at or
related to the Stores, store warehouses, distribution centers and headquarters
office, as well as all other fixtures;

 

iv.            All other personal property, tangible or intangible, wherever
located, including all intellectual property;

 

v.             All guarantees, warranties, licenses and other governmental
permits, approvals and permissions;

 

vi.            All contracts that are to be assumed and assigned at the
direction of TWEC pursuant to section 365 of the Bankruptcy Code; and

 

vii.           All prepaid expenses, deposits (other than security deposits
posted pursuant to the Leases), credits, notes, utility deposits and insurance
refunds relating to the Stores, Leases or Owned Property.

 

(b).          Excluded Assets.  Accounts receivable (inclusive of tax refunds),
cash (other than deposits defined as Assets pursuant to section 3.a.vii),
Debtor’s 2002 Ford E-150 Van, and causes of action shall be deemed “Excluded
Assets,” and TWEC shall not acquire any rights thereto.

 

4.             Contracts and Leases.

 

(a)           Until January 31, 2004, TWEC shall have the right, which right may
be exercised at any time and from time to time in its sole and absolute
discretion, to request that Debtor, under section 365 of the Bankruptcy Code,
assume and assign to a third party designated by TWEC, including TWEC, or an
affiliate thereof (a “Lease Assignee”) any or all of the Leases at no additional
cost or expense to TWEC.  Promptly following receipt of a written notice (the
“Assignment Notice”) delivered by TWEC to Debtor, at any time and from time to
time prior to January 31, 2004, directing the assumption and assignment of any
Lease to a Lease Assignee, Debtor shall use its best efforts to obtain the entry
of an order of the Bankruptcy Court approving the assumption of the Lease(s)
identified in the Assignment Notice and the assignment of such Lease(s) to the
Lease Assignee.(1)  It is understood and agreed that the term “reasonable
commercial efforts,” as used in this subparagraph 4(a), shall require the Debtor
to pay any and all cure amounts required under section 365(b)(1) of the
Bankruptcy Code and expend or incur reasonable fees, costs and expenses for the
payment of attorneys and other professionals whose services may reasonably be
required in connection with the prosecution of any

 

--------------------------------------------------------------------------------

(1)           The Motion (the “Approval Motion”) filed by the Debtor upon
receipt of an Assignment Notice shall comply in all respects with the
requirements set forth in Exhibit B hereto.

 

3

--------------------------------------------------------------------------------


 

motion seeking the entry of any such order.  The Lease Assignee shall provide
adequate assurance of future performance with respect to any Lease assigned to
it.  TWEC shall not be required to pay any cure amounts under section 365(b)(1)
of the Bankruptcy Code in respect of any of the Leases TWEC elects to require
the Debtor to assume and assign to a Lease Assignee.  The applicable Lease
Assignee shall pay all amounts, liabilities, or other obligations due and owing
under a Lease assigned to it from and after the date that the court order
approving the assumption and assignment is entered (or otherwise allocable to
the period on and after such date, including, without limitation, base rent,
taxes, and percentage rent).  Notwithstanding anything contained herein, Debtor
covenants and agrees to pay to the lessors under the Leases when due all amounts
payable under the Leases through and including the earlier of January 31, 2004
and the date TWEC provides the designation of rejection for any such Lease,
including, without limitation, base rent, taxes, and percentage rent, subject to
TWEC’s reimbursement obligations hereunder.  The Debtor shall promptly reject,
pursuant to section 365 of the Bankruptcy Code, any Leases so designated by
TWEC, and all obligations of TWEC related to a Lease that TWEC has designated to
be rejected shall terminate on the fifth business day following notification
(each, a “Rejection Notification”) by TWEC that a particular Lease is designated
to be rejected.

 

(b) (x)      From and after the Closing Date, as consideration for TWEC’s right
to use and occupy the premises covered by the Leases and designate the
assumption or rejection of such Leases until January 31, 2004, TWEC shall pay
when due, on behalf of Debtor, all amounts for the payment of rent, CAM, taxes,
maintenance and repairs (as limited pursuant to subparagraph 4(c) below), all
other amounts due and owing by Debtor under the Leases, and utilities and all
other usual and customary operating costs incurred in connection with the Leases
and consistent with Debtor’s prior practices (in all respects limited to the
amounts set forth in the Occupancy Expenses attached as Exhibit C hereto); and
(y) from and after the date hereof, Debtor shall not extend, reject or otherwise
terminate (or assume and assign to a third party, without TWEC’s prior written
consent) any of the Leases. TWEC’s obligations under clause (x) above, and the
limitations on the Debtor under clause (y) above shall expire upon the earlier
to occur of (i) five (5) business days following the delivery by TWEC to Debtor
of written notice indicating that TWEC waives its right to require Debtor to
assume and assign to it or a third party (and, if applicable, directing Debtor
to obtain the entry of an order rejecting) any one or more of the Leases
specified in such notice (provided that the terms of clauses (x) and (y) above
shall then terminate only with respect to the specified Leases), provided that,
such notice is received by the Debtor at least six (6) days prior to the date on
which the next installment of rent becomes due with respect to such Lease and
(ii) January 31, 2004.  Upon the occurrence of either of the events specified in
clauses (i) or (ii) of the preceding sentences, (A) TWEC shall have no further
obligation or liability of any nature for any amounts payable to the lessor
under the applicable Lease(s), or for any costs associated with the Store(s) to
which such Lease(s) relate; and (B) Debtor shall be solely responsible for all
amounts payable or other obligations or liabilities that may be owed to the
lessor under or in connection with such applicable Lease(s), including without
limitation any damages resulting from the rejection of such Lease(s) under
section 365 of the Bankruptcy Code or otherwise.  Notwithstanding any other
provision of this Letter

 

4

--------------------------------------------------------------------------------


 

Agreement, TWEC may not seek to terminate its liability in respect of a Lease
(pursuant to this paragraph 4) that relates to a Store for as long as TWEC is
continuing to conduct a Store Closing Sale in such Store (and until TWEC can
deliver such Store’s premises in the condition contemplated by paragraph 6
below).  If TWEC fails to pay, on a timely basis, any of the amounts set forth
in clause (x) of this subparagraph 4(b) (as limited pursuant to subparagraph
4(c) below) with respect to any Lease, then following the expiration of a five
day cure period after receipt by TWEC of written notice from the Debtor or the
landlord of such failure to pay, Debtor shall be entitled to revoke TWEC’s right
to use and occupy the premises covered by such Lease and to reject such Lease. 
This right of revocation shall be in addition to, and not in lieu of, any rights
or remedies that may be available to the Debtor at law or in equity.  Regardless
of whether TWEC directs Debtor to reject any one or more Leases at any time, the
cost and expenses of the rejection at any time of any one or more Leases,
including the filing and prosecuting of any motions or other papers with respect
to the same, shall be borne solely by Debtor and its chapter 11 estate and paid
for solely by Debtor and its chapter 11 estate.  The Debtor agrees to pay all
amounts in respect of the Leases not payable by TWEC pursuant to this Letter
Agreement.

 

(c)           Notwithstanding anything contained in subparagraph 4(b) or
elsewhere in this Letter Agreement, TWEC shall have no obligation to pay for
extraordinary or structural maintenance and repairs.  The definitive agreement
between the parties shall define specifically what constitutes an
“extraordinary” repair.  By signing below, Debtor represents that it is not
aware of any existing repair or maintenance problems with respect to any of the
premises covered by the Leases or any of the furniture, fixtures, equipment and
other personal property covered by the Leases.

 

5.             Transfer of Assets.  The transfer and sale of any of the Assets
by TWEC shall be effected by delivery by the Debtor to the designee of TWEC at
any time TWEC so directs of such agreements, general warranty deeds, bills of
sale, endorsements, assignments, and other good and sufficient instruments of
sale, transfer, assignment, conveyance, and warrant and all consents of third
parties necessary thereto as shall be, in the judgment of TWEC, reasonable and
necessary to effectively vest in the designee of TWEC good, marketable and
insurable title to the Assets, free and clear of all liens, claims, encumbrances
and security interests of any nature or kind whatsoever (except for specifically
assumed liabilities), pursuant to Court order under sections 363 and 365 of the
Bankruptcy Code and other applicable bankruptcy law.  The Debtor will, to the
extent required after the Closing Date, upon the request of TWEC, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, all such additional documents as may reasonably be required by TWEC
to effectuate the sale, conveyance, transfer, assignment and delivery by the
Debtor of the Assets and the ownership by the members of TWEC of the Assets.

 

6.             Cost of Store Closing Sales.  TWEC may, in its discretion,
conduct “going-out-of business” sales of the Inventory at a portion of the
Stores (the “Store Closing Sales”).  From the date the Store Closing Sales begin
through the date the Store Closing Sales conclude at each Store, TWEC shall bear
all direct costs and expenses

 

5

--------------------------------------------------------------------------------


 

incurred in connection with the Store Closing Sales on a per diem, per store
basis, limited to payroll costs and benefits actually accruing during the term
of the Store Closing Sale, insurance, supervision costs (inclusive of fees,
travel and bonuses) armored car services, mutually agreed upon central office
costs, bank fees and chargebacks, telephone expenses, trash collection, security
costs, advertising and promotional expenses and TWEC’s payroll expenses and
costs.  TWEC’s obligations under this paragraph are Store specific and cease at
each Store on a per diem basis upon vacation of the Store premises in broom
clean condition.  Notwithstanding the foregoing, nothing herein shall prohibit
TWEC from operating the Stores as going concerns.

 

7.             Debtor’s Employees.  On the Closing Date, Debtor shall terminate
those employees (“TWEC Store Employees”) employed at the Stores.  TWEC, in its
sole and complete discretion, shall offer employment to such employees on terms
and conditions substantially similar to those that existed as of the Closing
Date.  Nothing herein shall obligate TWEC to hire any employee employed at a
location other than a Store.

 

8.             Entry of the Order.  The Closing Date shall occur as soon as
practicable after the entry of a final order of the Court in the Case (i.e., an
order that has not been reversed, stayed, modified or amended and as to which
(a) the time to appeal or seek review, reargument or rehearing has expired and
as to which no appeal or petition for certiorari, review or rehearing is
pending, or (b) if appeal, review, reargument, rehearing or certiorari of such
order has been sought, such order has been affirmed and the request for further
review, reargument, rehearing or certiorari has expired, as a result of which
such order has become final and nonappealable in accordance with applicable
law), in form and substance satisfactory to TWEC, (i) approving this Letter
Agreement, (ii) extending, if necessary, the time within which the Debtor may
assume or reject those executory contracts or unexpired leases of real property
that are Assets hereunder no earlier than January 31, 2004, and (iii)
authorizing the Debtor to consummate the transactions contemplated hereby (the
“Order”).  Notwithstanding the foregoing sentence, TWEC, in its sole discretion,
may close the transactions contemplated herein prior to the Order becoming
final; provided that the Court enters an order in form and substance
satisfactory to TWEC approving this Letter Agreement and authorizing the Debtor
to consummate the transactions contemplated hereby, in which order the Court
finds that the transactions contemplated by this Letter Agreement were
negotiated at arms-length and in good faith and TWEC acted in good faith in all
respects, and such order is not stayed pending appeal.

 

9.             Termination.  If the Order approving the transactions
contemplated by this Letter Agreement is not entered by September 29, 2003, or
the Closing Date has not occurred by October 7, 2003, TWEC may terminate this
Letter Agreement or any agreements based upon this Letter Agreement.  Neither
party shall have any obligation or liability to the other in respect of any
withdrawal or termination of this Letter Agreement or any agreement based on
this Letter Agreement pursuant to this paragraph 11.

 

6

--------------------------------------------------------------------------------


 

10.           Debtor’s Obligations.  The Debtor shall use its reasonable
commercial efforts to obtain the entry of the Order and the consummation of the
transactions contemplated hereby.

 

11.           Material Adverse Change.  From the date hereof and through the
Closing Date, the Debtor’s business shall be conducted in the ordinary course
consistent with past practices, including, without limitation, with ordinary and
customary mark-down policies; provided, however, that the Debtor shall not be
permitted to enter into real estate contracts, renew Leases, enter into leases,
terminate Leases, reject Leases, amend Leases, consent to the assignment of
Leases or grant or terminate any other interests in the Stores without TWEC’s
prior written consent.  If there has been, occurred or arisen (a) any damage or
destruction in the nature of a casualty loss, whether covered by insurance or
not, in an amount in excess of $100,000 affecting any of the Assets, or (b) (i)
any material adverse change in the overall sale or liquidation prospects of the
Debtor’s businesses or Store Closing Sales, or (ii) any event that has
materially impaired or would reasonably be expected to materially impair the
ability of TWEC to carry on the sale or liquidation of the Assets (including,
without limitation, the Store Closing Sales), then, and in such event, TWEC may
withdraw or terminate this Letter Agreement or any agreement based on this
Letter Agreement.  In such event, neither party shall have any liability or
obligation to the other in respect of the withdrawal or termination of this
Letter Agreement and any agreement based on this Letter Agreement.

 

12.           Conditions Precedent.  In addition to the usual and customary
conditions precedent to be contained in the Agency Agreement, it shall be a
condition precedent to any and all obligations of TWEC and the Debtor to
consummate the transactions contemplated by this Letter Agreement that:

 

a.             the Court shall have entered the Order;

 

b.             the Order shall specifically authorize the Store Closing Sales
contemplated hereby in a manner satisfactory to TWEC in its sole discretion; and

 

c.             the Physical Inventory is performed by a recognized inventory
service and the Cost Value of the Inventory shall have been agreed to by the
parties.

 

13.           Other Conditions.  The obligations of TWEC hereunder are subject
to and conditioned upon TWEC’s satisfaction, in its sole discretion, that (a)
there exist no material and adverse environmental conditions with respect to the
Owned Property or the real property subject to the Leases, (b) there exist no
violations of federal, state, or local laws, statutes, regulations or codes of
any kind or nature whatsoever that, individually or in the aggregate, would
constitute a Material Adverse Change pursuant to paragraph 11 above, (c) the
Assets and the Inventory are in condition and the mix and balance of the
Inventory is consistent with historical levels and (d) the Debtor has obtained
an extension of its deadline to assume or reject all executory contracts and
unexpired leases that to no

 

7

--------------------------------------------------------------------------------


 

earlier than January 31, 2004.  If TWEC, in its sole discretion, is not so
satisfied, then, and in such event, TWEC may withdraw or terminate this Letter
Agreement, and in such event neither party shall have any further liability or
obligation to the other.

 

13.           Liabilities of TWEC.  TWEC shall not assume any debt, liability or
obligation of the Debtor, including claims for unpaid taxes, except the
obligations TWEC agrees to pay pursuant to the terms of this Letter Agreement. 
Without limiting the foregoing, TWEC shall not have any obligation to employ
(except those TWEC agrees specifically to employ), or in any manner be
responsible for any compensation, pension or retirement, severance, termination
or other benefit plan liability or other obligation relating to, any employee of
the Debtor or to any labor organization under any labor or collective bargaining
agreement.

 

*     *     *

 

If this Letter Agreements meets with your approval, kindly indicate such
acceptance by having the enclosed copy of this letter executed and returned to
the undersigned.

 

 

Very truly yours,

 

 

 

TRANS WORLD ENTERTAINMENT CORPORATION

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

AGREED, ACKNOWLEDGED, ACCEPTED

AND CONSENTED:

 

CD WORLD

 

By:

 

 

 

 

 

Its:

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Stores

 

Store Number

 

City, State

 

12

 

Paramus, NJ

 

13

 

Union, NJ

 

14

 

Totowa, NJ

 

15

 

Cherry Hill, NJ

 

16

 

Menlo Park, NJ

 

17

 

Princeton, NJ

 

18

 

E. Hanover, NJ

 

19

 

Eatontown, NJ

 

26

 

Crestwood, MO

 

28

 

Kansas City, MO

 

31

 

University City, MO

 

32

 

Ferguson, MO

 

35

 

Columbia, MO

 

Warehouse

 

Plainfield, NJ

 

 

9

--------------------------------------------------------------------------------


 

Exhibit B

 

Approval Motion Standards

 

An “Approval Motion” shall mean a motion served upon all affected parties
(including, without limitation, landlords under Leases and any parties to
reciprocal easement agreements or other similar agreements (each, an “REA”)
affecting the applicable Property) for an order of the Bankruptcy Court (an
“Approval Order”) (i) approving of the sale of the applicable Owned Property or
the assumption and assignment of the applicable Lease to the proposed designee,
(ii) confirming that the assumption and assignment of the Lease or transfer of
the Owned Property to the proposed designee shall be free and clear of any
claims of defaults and that Merchant shall be responsible for curing any and all
monetary defaults accruing prior to the applicable Property Closing Date, and
which may exist at the time of the assignment or transfer (as applicable), to
the extent such cure is required pursuant to Section 365 of the Bankruptcy Code;
(iii) ruling that, in accordance with the provisions of Section 363 of the
Bankruptcy Code, the Owned Property or Lease, as applicable, shall be
transferred and assigned to the proposed designee free and clear of all liens,
claims, mortgages and encumbrances (with same to attach to the proceeds of the
sale, transfer and assignment); (iv) permitting the proposed designee to perform
alterations and remodeling to the extent necessary to operate its retail
operations, and to replace and modify existing signage notwithstanding any
provision in the Lease, any REA or local law to the contrary, (v) ordering that
any extension or renewal option in the Lease or in any REA which purports to be
“personal” only to Merchant or to be exercisable only by Merchant is an
unenforceable restriction on assignment and, in fact, may be freely exercised by
the proposed designee to its full extent, (vi) allowing Agent’s proposed
designee to remain “dark” with respect to properties for up to an additional
twelve (12) months after assignment despite any Lease restriction, REA
restriction or local law to the contrary, (vii) ordering that if no objection to
the assumption and assignment of a Lease or to the transfer of an Owned Property
is timely made and filed with the Bankruptcy Court prior to the expiration of
the applicable objection period, or such objection involves a “cure issue” (with
it being deemed that any such objection regarding a “cure issue” will not affect
the assumption and assignment), the assumption and assignment or transfer (as
applicable) shall be deemed effective and binding upon the applicable affected
parties and shall require no further order of the Bankruptcy Court to take
place, (viii) ordering that any provisions contained in the Lease or any REAs
which are, or would have the effect of being, provisions which restrict “going
dark”, recapture provisions, provisions which impose a fee or a penalty or a
profit sharing upon assignment, provisions which seek to increase the rent or
impose a penalty or to modify or terminate a Lease or a REA as a result of going
dark or upon assignment, provisions which directly or indirectly limit or
condition or prohibit assignment, continuous operating covenants, and similar
provisions contained in the Leases or REAs shall not restrict, limit or prohibit
the sale and assumption and assignment of the Owned Property or Lease the
proposed designee and are deemed and are found to be unenforceable
anti-assignment provisions within the meaning of Sections 365(f) and (l) of the
Bankruptcy Code, (ix) approving the proposed designee’s contemplated use of the
Store governed by the Lease irrespective of whether such use is prohibited by
the Lease,

 

10

--------------------------------------------------------------------------------


 

including, without limitation, in the case of any Lease transferred to TWEC, the
use clause attached hereto as Appendix 1, and (x) approving the tradename(s)
that the proposed designee intends to utilize at the Store covered by such
Lease, including, without limitation, in the case of any Lease transferred to
TWEC, the following tradenames: Coconuts, Strawberries, Second Spin, FYE (For
Your Entertainment), Planet Music, and Spec’s.

 

11

--------------------------------------------------------------------------------


 

Appendix A

 

Permitted Use: Only for the retail sale or rental of new and used:

 

(a)   pre-recorded entertainment products, now known or hereafter developed,
including, but not limited to pre-recorded music, video and sound, records,
pre-recorded and blank audio and video tapes and video discs, compact discs,
cassettes, music-related CD ROMs, music-related digital software and digital
downloads and other forms of recorded music, video and sound, compact disc and
record care products, and video recordings; and

 

(b)   the display and sale at retail of audio/video equipment and devices, now
known or hereafter developed for the display, transmission, interception and
reproduction of visual images and/or sound, accessories and/or component parts
such as headphones, jacks and wires; video and computer game hardware and
software; musical instruments and synthesizers; sheet music and music books;
tickets for entertainment events; and other entertainment and related products
sold in substantially all of Tenant’s stores operated under the same trade name
used by Tenant for its business operations in the Leased Premises.  In addition,
Tenant shall be permitted to display and sell, at retail, audio/video equipment
including but not limited to tape players, compact disc players and stereos
provided, that, said audio/video equipment is sold in substantially all of
Tenant’s other stores operated under the same trade name used by Tenant for its
business operations in the Leased Premises; and

 

(c)   the display and sale at retail of related products including, but not
limited to, computer hardware, software, wireless phones, soft drink coolers,
posters, pictures, buttons, stickers, books, magazines, stationary, cards,
games, note pads, stuffed animals, decorated wearing apparel, costume jewelry,
sunglasses, key rings and lighters provided that the related products are
associated with the records, tapes, discs and video recordings sold or rented
from the Leased Premises; and any legal use not prohibited.

 

12

--------------------------------------------------------------------------------